DETAILED ACTION
This action is in response to the claims filed June 06, 2018. Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Line 0045, spelling error, replace “piking” with “spiking”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6,7,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. “Diffusion convolutional recurrent neural network: data-driven traffic forecasting”, hereinafter Li. Further still in view of, Ruechauer et al. “Conversion of continuous-valued deep networks to efficient event-driven networks for image classification” hereinafter Ruechauer.

Regarding Claim 1
Li teaches, a computer is capable of modeling a plurality of random walkers (Section 2.2 ¶001 “We model [by a computer] the spatial dependency by relating traffic flow to a diffusion process, which explicitly captures the stochastic nature of traffic dynamics [random walkers]. This diffusion process is characterized by a random walk on G” Examiner notes that traffic necessarily entails a plurality of vehicles, humans, ect.) defining, using a processor, a virtual space in which a plurality of virtual random walkers will move among different locations in the virtual space (Section 2.1 ¶001 “The goal of traffic forecasting is to predict the future traffic speed given previously observed traffic flow from N correlated sensors on the road network…We can represent the sensor network as a weighted directed graph G = (V, E,W), where V is a set of nodes” the traffic flow through the sensor network modeled as a directed graph corresponds to random walkers moving through a virtual space) wherein the virtual space comprises a plurality of vertices and wherein the different locations are ones of the plurality of vertices (Section 2.1 ¶001 “traffic flow from N correlated sensors on the road network… graph G = (V, E,W), where V is a set of nodes” the nodes correspond to vertices. And each Node corresponds to a sensor on the road network) assigning, using the processor, a corresponding set of neurons to a corresponding vertex such that there is a correspondence between sets of neurons and the plurality of vertices ( See Fig 2 the graph, consisting of edges and vertexes, is taken as input to the neural network which consists of a sets of neurons. The neural network that processes the graph possess some correspondence between the vertices and sets of neurons in order to produce a modified version of the graph as a prediction) and executing, using the processor, a virtual random walk of the plurality of virtual random walkers (Detailed Experimental Settings DCRNN “Besides, the maximum steps of random walks, i.e., K, is set to 3… where i is the number of iterations while τ are parameters to control the speed of convergence. τ is set to 3,000 in the experiments” the results of the execution are depicted in Fig 7. Where the density of walkers on each nodes is depicted by the color gradient.) wherein executing includes tracking how many virtual random walkers are at each vertex at a given time increment. (Section 2.3 “X(t) , H(t) denote the input and output of at time” H(t) is a directed graph that represents the density of traffic or random walkers at each node of the graph. The configuration of the graph corresponds to a particular time increment. This output is only presented upon execution of the method.)
	Li teaches the method as using a neural network, however Li does not explicitly teach, wherein a spiking neural network comprising a plurality of sets of spiking neurons is established, using the spiking neural network, 
However, Ruechauer teaches, a spiking neural network, [comprising] spiking neurons (Introduction ¶003 “Training a deep spiking network (i.e. learning the synaptic weights) is difficult. An alternative approach is to take a pre-trained neural network and convert it into a spiking neural network" the neural network of Li is converted into a spiking neural network.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a method for converting a neural network into a spiking neural network as taught by Ruechauer to the disclosed invention of Li.	One of ordinary skill in the arts would have been motivated to make this modification in order to incorporate “energy-efficient real-time neuromorphic spiking hardware” (Ruechauer, Section 4 ¶005)
	
Regarding Claim 2
Li/Ruechauer teaches the method of claim 1.
	Further Li teaches, wherein the sets of neurons each comprise a corresponding plurality of neurons (See Fig 2 the graph, consisting of edges and vertexes, is taken as input to the neural network which consists of a sets of neurons. By definition a set of neurons contains a plurality of neurons)

Regarding Claim 3
Li/Ruechauer teaches the method of claim 1.
	Further Li teaches, there is a one-to-one correspondence between sets of neurons and the plurality of vertices (Section 2.1 ¶001 “Let X(t) represent the graph signal observed at time t” Section 2.2 ¶003 “ X ∈ RN×P is the input, H ∈ RN×Q is the output” 
    PNG
    media_image1.png
    64
    473
    media_image1.png
    Greyscale
 to compute the output of the neural network H, the input corresponding to the plurality of edges and vertices must correspond to the neurons represented by the filter parameters in  {f Θq,p})

Regarding Claim 4
Li/Ruechauer teaches the method of claim 1.
	Further Li teaches, wherein executing further includes tracking all movements of all of the plurality of virtual random walkers by tracking in which vertices the plurality of virtual random walkers are located at the given time increment ( “Figure 5 shows the comparison of those four methods with regards to MAE for different forecasting horizons” in order to calculate the MAE the prediction output by the model most compute the predicted location of the virtual random walkers with respect to a each of the plurality of vertices. The particular forecasting horizon corresponds to a given time increment.)

Regarding Claim 6
Li/Ruechauer teaches the method of claim 1.
	Further Li teaches, the virtual space also includes edges connecting the plurality of vertices in a non-Euclidian grid (Section 2.1 ¶0001"We can represent the sensor network as a weighted directed graph G = (V, E,W), where V is a set of nodes… the nodes proximity (e.g., a function of their road network distance)" Examiner notes that the directed graph is a way of virtualizing the data in non-Euclidean space) 


Regarding Claim 7
Li/Ruechauer teaches the method of claim 1.
Li teaches, whereby additional neurons are not required to support additional virtual walkers on the virtual space (Section 2.1 ¶001 “Denote the traffic flow observed on G as a graph signal X ∈ RN×P, where P is the number of features of each node (e.g., velocity, volume)” by defining the quantity of walkers or volume as being the range of real numbers in P, The quantity of walkers does not change the neural network model, but only the input data representation.)
Ruechauer teaches, and whereby energy efficiency of executing is further improved (Section 4 ¶005 “this conversion framework allows the deployment of state-of-the-art pre-trained high-performing ANN models onto energy-efficient real-time neuromorphic spiking hardware” energy-efficient corresponds to increasing a speed or energy efficiency. Further, it is inherent that by defining a method that does not add “additional neurons… to support additional walkers” would improve energy efficiency) using spikes in the spiking neural network to move walkers from vertex to vertex, (3.4 Combination with precision models pg 13 ¶01 “The neurons in our spiking network emit events at a rate proportional to the activation of the corresponding unit in the ANN. Target activations with reduced precision can be approximated more quickly and accurately with a small number of spike events” the activations of the original ANN disclosed by Li are implemented using spikes, where spike rate is proportional to the activation. The original ANN uses activations to mediate movement of the walkers, thus once converted to a spiking neural network, the spikes perform the same function.)

Regarding Claim 18
Li teaches, a neural network comprising a plurality of sets of neurons wherein each set of neurons is assigned to calculate how many virtual random walkers are at each vertex in a defined virtual space at a given time increment. (Section 2.1 ¶001 “The goal of traffic forecasting is to predict the future traffic speed given previously observed traffic flow from N correlated sensors on the road network [random walkers at each vertex]…We can represent the sensor network as a weighted directed graph G = (V, E,W), where V is a set of nodes” pg 4 Figure 2 caption “The decoder makes predictions [calculation] based on either previous ground truth or the model output.” 
    PNG
    media_image2.png
    321
    695
    media_image2.png
    Greyscale
 the encoder-decoder model makes predictions, or calculations, by processing set of DAGs that define the density and velocity of each walker at every point in the virtual space. Where the given time increment is the future prediction. Further, the model consists of a plurality of layers forming a set of neurons that are assigned to perform the calculation via training.) 
	Li does not explicitly teach, An application-specific integrated circuit comprising: a processor architecture, a spiking neural network, spiking neurons
However, Rueckauer when addressing issues related to converting neural network into spiking neural networks teaches, An application-specific integrated circuit comprising: a processor architecture (Abstract “This highlights the potential of SNNs in particular when deployed on power-efficient neuromorphic spiking neuron chips, for use in embedded applications.” the neuron chip corresponds to an ASIC consisting of processors) a spiking neural network, spiking neurons (Introduction ¶003 “Training a deep spiking network (i.e. learning the synaptic weights) is difficult. An alternative approach is to take a pre-trained neural network and convert it into a spiking neural network" A spiking neural network consists of spiking neurons.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a method for converting a neural network into a spiking neural network as taught by Rueckauer to the disclosed invention of Li.	One of ordinary skill in the arts would have been motivated to make this modification in order to incorporate “energy-efficient real-time neuromorphic spiking hardware” (Rueckauer, Section 4 ¶005)

Regarding Claim 19
Li/Ruechauer teach claim 18.
Li teaches, whereby additional neurons are not required to support additional virtual walkers on the virtual space (Section 2.1 ¶001 “Denote the traffic flow observed on G as a graph signal X ∈ RN×P, where P is the number of features of each node (e.g., velocity, volume)” by defining the quantity of walkers or volume as being the range of real numbers in P, The quantity of walkers does not change the neural network model, but only the input data representation.)
Ruechauer teaches, and whereby energy efficiency of executing is further improved (Section 4 ¶005 “this conversion framework allows the deployment of state-of-the-art pre-trained high-performing ANN models onto energy-efficient real-time neuromorphic spiking hardware” energy-efficient corresponds to increasing a speed or energy efficiency, Further, it is inherent that by defining a method that does not add “additional neurons… to support additional walkers” would improve energy efficiency) using spikes in the spiking neural network to move walkers from vertex to vertex, (3.4 Combination with precision models pg 13 ¶01 “The neurons in our spiking network emit events at a rate proportional to the activation of the corresponding unit in the ANN. Target activations with reduced precision can be approximated more quickly and accurately with a small number of spike events” the activations of the original ANN disclosed by Li are implemented using spikes, where spike rate is proportional to the activation. The original ANN uses activations to mediate movement of the walkers, thus once converted to a spiking neural network, the spikes perform the same function.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li/Ruechauer in view of Ma et al. “Learning Traffic as Images: A Deep Convolutional Neural Network for Large-Scale Transportation Network Speed Prediction” hereinafter Ma.

Regarding Claim 5
Li/Ruechauer teaches the method of claim 1.
	Li/Ruechauer does not explicitly teach, wherein the virtual space also includes edges connecting the plurality of vertices in a Euclidian grid.
	However Ma, when addressing issues related to representing traffic data teaches, wherein the virtual space also includes edges connecting the plurality of vertices in a Euclidian grid. (Section 2.1 ¶01-04 “In the time dimension, time usually ranges from the beginning to the end of a day, and time intervals, which are usually 10 s to 5 min… In the space dimension, the selected trajectory is viewed as a sequence of dots with inner states, including vehicle position, average speed, etc…. Figure 1 illustrates the relations among raw averaged floating car speeds, time-space matrix, and the final image” the data represented in the virtual space would correspond to vertices denoting the position and the edges denoting the time between the vertices, such that the spatial structure is in Euclidean space ) 
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate representing traffic data by a 2d Euclidean grid as taught by Ma to the disclosed invention of Li/Ruechauer.	One of ordinary skill in the arts would have been motivated to make this modification in order to incorporate the so that the “spatiotemporal traffic information on each road segment can be estimated and integrated further into a time-space matrix that serves as a time-space image” to utilize in a CNN that “has exhibited a significant learning ability in image understanding because of its unique method of extracting critical features from images” (Ma Section 2.1 & Section 2.2.1 )

Claims 8, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li/Ruechauer in view of Coalson et al. US Document ID US 20140280358 A1, hereinafter Coalson.

Regarding Claim 8
Li/Ruechauer teaches the method of claim 1.
	Li/Ruechauer does not explicitly teach, storing a result of the virtual random walk on a non- transitory computer readable storage medium.
However Coalson, when addressing issues related storing directed graphs in memory teaches, storing a result of the virtual random walk on a non- transitory computer readable storage medium. (¶0052 “a non-transitory memory, as discussed below, and may be used, at least in part, for storing one or more Jabba patterns, tagged attributes, atom sequences, directed graphs” output of the neural network for the virtual random walk produces a non-directed graph which is stored)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate storing a directed graph in memory as taught by Coalson to the disclosed invention of Li/Ruechauer.	One of ordinary skill in the arts would have been motivated to make this modification in order to incorporate the so that the “method may be provided for use as part of a special purpose computing device or other like machine that accesses digital signals from memory or processes digital signals to establish transformed digital signals which may be stored in memory as part of one or more content files or a database” (Coalson ¶0056 )

Regarding Claim 11
Li/Ruechauer/Coalson teach claim 8.
Further Li teaches, wherein the result is used to track a property selected from the group consisting of: path dependent behavior of particles, interactions of virtual random walkers with one another, interactions of virtual random walkers with an environment in which the virtual random walkers are walking, and combinations thereof (Section 2.3 ¶04 pg 4 “The entire network is trained by maximizing the likelihood of generating the target future time series using backpropagation through time. DCRNN is able to capture spatiotemporal dependencies among time series and can be applied to various spatiotemporal forecasting problems.” The network itself due to its recurrent nature tracks a property associated with the walker’s movement in the spatiotemporal environment. This characterizes the walker’s interaction with the environment in terms of speed and location.) 

Regarding Claim 13
Li/Ruechauer/Coalson teach claim 8.
Further Li teaches, using the result to model an application-specific boundary condition of a physical process (Section 2.1 ¶01 pg 2 “We can represent the sensor network as a weighted directed graph G = (V, E,W), where V is a set of nodes E is a set of edges….Denote the traffic flow observed on G as a graph signal X ∈ RN×P, where P is the number of features of each node (e.g., velocity, volume). Let X(t) represent the graph signal observed at time t, the traffic forecasting problem aims to learn a function h() that maps T0 historical graph signals to future T graph signals,” In this case the application specific physical process to be modeled is traffic flow as measured by a sensor network. The physical process modeled corresponds to the flow of traffic in an environment. The boundary condition is defined by the structure of the road network sensor system. The problem space is bounded by the flow along the edges of the network.)

Regarding Claim 14
Li/Ruechauer/Coalson teach claim 8.
Further Li teaches, using the result to model information propagation through a social network. (Section 2.1 ¶01 pg 2 “The goal of traffic forecasting is to predict the future traffic speed given previously observed traffic flow from N correlated sensors on the road network.” The movement of the walkers, in this case traffic, is associated with the location and velocity of other walkers in the network. For example, walkers with slow velocity, the result of congestion on a road, will cause nearby walkers to have slower velocity. Conversely gradient speeds indicate changing traffic conditions on the network. The information corresponding to velocity is communicated to nearby walkers in a network forming a social network, under BRI a network in which information is spread amongst participants is a social network.) 

Claims 9-10, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li/Ruechauer/Coalson. Further in view of, Muller-Plathe et al. “Diffusion of water in swollen poly(vinyl alcohol) membranes studied by molecular dynamics simulation,” hereinafter, Muller-Plathe.

Regarding Claim 9
Li/Ruechauer/Coalson teach claim 8.
Li/Ruechauer/Coalson does not explicitly teach, using the result to model a physical process.
However, Muller-Plathe when addressing issues related to simulations that incorporate random walk results teaches, using the result to model a physical process. (Abstract “The diffusion of water in mixtures of water and poly(vinyl alcohol) (0–97%) has been investigated using atomistic molecular dynamics simulation…It is found that the pattern of water diffusion undergoes a pronounced change with concentration and temperature. It changes from a random walk (pure water) to a hopping mechanism” the physical process of molecular diffusion is modeled with a random walk simulation.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to perform a random walk to model molecular diffusion as taught by Muller-Plathe to the disclosed invention of Li/Ruechauer/Coalson.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement a spiking neural network to simulate “In liquid water (no PVA), the water molecule [performing] a random walk, typical for a liquid” (Section 3 ¶08)

Regarding Claim 10
Li/Ruechauer/Coalson teach claim 9.
Further Muller-Plathe teaches, wherein the physical process is selected from the group consisting of: radiation transport, plasma dynamics, and molecular dynamics. (Abstract “The diffusion of water in mixtures of water and poly(vinyl alcohol) (0–97%) has been investigated using atomistic molecular dynamics simulation…It is found that the pattern of water diffusion [molecular dynamics] undergoes a pronounced change with concentration and temperature. It changes from a random walk (pure water) to a hopping mechanism” )

Regarding Claim 15
Li/Ruechauer/Coalson teach claim 8.
Further Li teaches, using the result to compute a property of a computerized graph database, (E1 Dataset pg 13 “We conduct experiments on two real-world large-scale datasets… To construct the sensor graph, we compute the pairwise road network distances between sensors and build the adjacency matrix using thresholder Gaussian kernel 
    PNG
    media_image3.png
    60
    583
    media_image3.png
    Greyscale
 where Wij represents the edge weight between sensor vi and sensor vj , dist(vi, vj) denotes the road network distance from sensor vi to sensor vj” The dataset, corresponding to a computerized graph database, used to construct input for the DCRNN is represented as an adjacency matrix is constructed and characterizes the data as a directed graph.) 

Regarding Claim 16
Li/Ruechauer/Coalson teach claim 15.
Further Li teaches, estimating a shortest path between nodes of the computerized graph database,( E1 Dataset pg 13 “build the adjacency matrix using thresholder Gaussian kernel 
    PNG
    media_image3.png
    60
    583
    media_image3.png
    Greyscale
 where Wij represents the edge weight between sensor vi and sensor vj , dist(vi, vj) denotes the road network distance from sensor vi to sensor vjIn formulation of the matrix, a property, the distance between two sensors or nodes of the DAG, is computed and the elements in a given row or column of the matrix with values relatively close to 1, define the nodes that are in a neighborhood as defined by their distance from each other. )
Regarding Claim 17
Li/Ruechauer/Coalson teach claim 15.
Further Li teaches, finding one of a neighborhood or clique within the computerized graph database,( E1 Dataset pg 13 “build the adjacency matrix using thresholder Gaussian kernel 
    PNG
    media_image3.png
    60
    583
    media_image3.png
    Greyscale
 where Wij represents the edge weight between sensor vi and sensor vj , dist(vi, vj) denotes the road network distance from sensor vi to sensor vjIn formulation of the matrix, a property, the distance between two sensors or nodes of the DAG, is computed and the elements closest to 1 represent the shortest path between nodes, according to the equation above. )

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li/Ruechauer/Coalson. Further in view of, Zhe et al. “Using monte-carlo planning for micro-management in starcraft”, hereinafter Zhe.

Regarding Claim 12
Li/Ruechauer/Coalson teaches claim 8.
Li/Ruechauer/Coalson does not explicitly teach, using the result to perform a discrete simulation Monte Carlo (DSMC) simulation of a physical process.
However, Zhe when addressing issues related using entity movement history, a result, to perform a Monte Carlo simulation teaches, using the result to perform a discrete simulation Monte Carlo (DSMC) simulation of a physical process (Simulator Design pg 2 “the simulator [DSMC] is a model that is used to simulate reality and aid in making predictions. In our case, the simulator is for creating possible game scenarios [a physical process] of the near future…Generally speaking, three major works in our simulator are as follows…Enemy behavior modeling: [result] Rather than randomly move, we adopt greedy algorithm to define enemies’ movement in simulator. The evaluation function and plans for enemy heuristic are basically the same as MCPlan AI.” the Monte Carlo simulator for gameplay must be a discrete simulator, because the actions in the simulator are discrete events. The game is representative a physical process because the simulator is simulating reality as experienced by a gamer partaking in the game. Just as the walker behavior is modeled as an AI, the AI presented by Li also describes walker movement that can be used in substitution, as using competing AI model to train another AI model well known in the art.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to model other aspects of the game using a Monte Carlo simulator as taught by Zhe to the disclosed invention of Li/Ruechauer/Coalson.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement a AI model based on monte carlo that competes against another original AI [the result of Li] (Zhe pg 3 ¶03) in order to achieve “initial results which indicated a promising potential of MCPlan in this domain, but still not high enough for real play” (Zhe conclusion pg 3)  



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li/Ruechauer/Coalson. Further in view of Coalson et al. US Document ID US 20140280358 A1, hereinafter Coalson. Further still in view of, Muller-Plathe et al. “Diffusion of water in swollen poly(vinyl alcohol) membranes studied by molecular dynamics simulation,” hereinafter, Muller-Plathe.

Regarding Claim 20
Li/Ruechauer teaches the method of claim 18.
	Li/Ruechauer does not explicitly teach, storing a result of the virtual random walk on a non- transitory computer readable storage medium; and using the result to model a physical process.
However Coalson, when addressing issues related storing directed graphs in memory teaches, storing a result of the virtual random walk on a non- transitory computer readable storage medium. (¶0052 “a non-transitory memory, as discussed below, and may be used, at least in part, for storing one or more Jabba patterns, tagged attributes, atom sequences, directed graphs” output of the neural network for the virtual random walk produces a non-directed graph which is stored via the teachings of Coalson)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate storing a directed graph in memory as taught by Coalson to the disclosed invention of Li/Ruechauer.	One of ordinary skill in the arts would have been motivated to make this modification in order to incorporate the so that the “method may be provided for use as part of a special purpose computing device or other like machine that accesses digital signals from memory or processes digital signals to establish transformed digital signals which may be stored in memory as part of one or more content files or a database” (Coalson ¶0056 )
Li/Ruechauer/Coalson does not explicitly teach, using the result to model a physical process.
However, Muller-Plathe when addressing issues related to simulations that incorporate random walk results teaches, using the result to model a physical process. (Abstract “The diffusion of water in mixtures of water and poly(vinyl alcohol) (0–97%) has been investigated using atomistic molecular dynamics simulation…It is found that the pattern of water diffusion undergoes a pronounced change with concentration and temperature. It changes from a random walk (pure water) to a hopping mechanism” Examiner notes that the physical process of molecular diffusion is modeled with a random walk simulation.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to perform a random walk to model molecular diffusion as taught by Muller-Plathe to the disclosed invention of Li/Ruechauer/Coalson.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement a spiking neural network to simulate “In liquid water (no PVA), the water molecule [performing] a random walk, typical for a liquid” (Section 3 ¶08)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	
Johnathan Germick
Patent Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122